Citation Nr: 1625636	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-37 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from April 1980 to August 1982. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO denied service connection for PTSD.  In March 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009. 

In August 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record. 

In October 2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC.  After accomplishing the requested actions (to the extent possible), the AMC continued to deny the claim (as reflected in a February 2013 supplemental statement of the case (SSOC)), and returned this matter to the Board for further consideration. 

In January 2015, the Board recharacterized the appeal as encompassing both claims for service connection for PTSD, and for service connection for psychiatric disability other than PTSD; denied service connection for PTSD; and remanded the claim for service connection for service connection for psychiatric disability other than PTSD to the RO, via the Appeals Management Center in Washington, DC, for further action.  

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 Order, the Court set aside the Board's January 2015 decision with respect to the denial of service connection for PTSD,  and remanded the claim for compliance with the directives specified in a February 2016 Joint Motion filed by counsel for the Veteran and the VA Secretary .  

On remand of the claim for service connection for psychiatric disability other than PTSD, in May 2015, the AMC granted service connection for unspecified depressive disorder, and thereby resolved the appeal as to that issue.

The Board notes that, following the issuance of the February 2013 SSOC, additional relevant evidence has been added to the record-VA treatment records dated since January 17, 2013, an April 2015 VA psychiatric examination report and opinion, and a November 2015 VA psychiatric examination report.  This evidence has not been considered by the agency of original jurisdiction (AOJ) in conjunction with the PTSD claim.  Although the Veteran's substantive appeal was received prior to February 2, 2013, no waiver of initial AOJ consideration of the evidence has been received.  See 38 C.F.R. § 20.1304 (2015) and § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165.  However, as the AOJ will have an opportunity to consider such evidence on remand, the Veteran is not prejudiced by the Board's limited consideration of the additionally received evidence for the purpose of issuing a comprehensive remand. 

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim remaining on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the issue of entitlement to a permanent status for the Veteran's total disability rating was raised by in a September 2015 statement from his representative, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over such matter, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015). 



REMAND

In lights of points raised in the Joint Motion, and the Board's review of the claims file, the Board finds that further action on the claim for service connection for PTSD is warranted.

The Veteran contends that he has current PTSD related to stressors that he experienced in service.  For instance, he has reported that he was stationed aboard the U.S.S. Badger while it was patrolling the Indian Ocean in 1981 or 1982, and that during that time the ship's captain was stabbed by a fellow service member (See a February 2009 "Statement in Support of Claim for Service Connection for PTSD" form (VA Form 21-0781) and a June 2010 statement submitted by the Veteran).  In January 2013, the U.S. Army and Joint Services Records Research Center (JSRRC) Coordinator at the AMC issued a formal finding that there was insufficient information to corroborate the Veteran's claimed stressor.  Subsequent to the issuance of the formal finding, the U.S.S. Badger (FF-1071) Command History report was received from the Department of the Navy, Naval History and Heritage Command.  These documents reflect that the U.S.S. Badger operated in the Indian Ocean from January to mid-March 1981 and that the commanding officers during this period were Commander R.W. Hechtman and Captain J.H. Ansley.

The parties to the Joint Motion agreed that further consideration should be given to whether additional actions should be taken to attempt to verify the Veteran's claimed stressor in light of the Court's decision in Gagne v. McDonald, 27 Vet. App. 397 (2015).  In Gagne, the Court held that VA's duty to assist is not bound by the JSRRC's 60-day limitation for stressor verification requests.  The Court found that VA was obligated under its duty to assist to submit multiple 60-day requests to the JSRRC for records of a stressor event.  Id. at 404.  The Court determined that the fact that multiple record searches would burden JSRRC employees does not mean that those efforts would be "futile."  However, the Court did not state that the duty to assist requires unlimited searches.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("The 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim").  In Gagne, the Veteran's relevant service period for his claimed in-service stressor covered a 13-month period.  The Court found that a records search over a 13-month period was not "unreasonably long, given the particulars of the stressor provided by the appellant."  Gagne, 27 Vet. App. at 404.

In light of the specific stressor information provided by the Veteran in this case as well as the information available in the U.S.S. Badger (FF-1071) Command History report, the Board finds that a remand is necessary to contact the JSRRC and any other appropriate entity to attempt to verify the Veteran's reported stressor.

The Board further notes that, on VA psychiatric examination in November 2015, the Veteran was diagnosed with PTSD.  As this examination was conducted solely for the purpose of obtaining information as to the severity of his service-connected depression, no specific information was provided in the examination report as to the stressor(s) underlying the PTSD diagnosis.  Hence, if the Veteran's alleged in-service stressor (discussed above). is verified on remand, an addendum opinion (preferably, from the November 2015 VA examiner) should be obtained which specifies the stressor(s) underlying the Veteran's PTSD diagnosis.

Lastly, in order to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the file all outstanding pertinent records.

The records of the Veteran's treatment from the VA Boston Healthcare System which are in the file are most recently dated in October 2015.  Hence, more recent medical records from this location may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted location all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal (particularly, as regards private treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014).  See 38 U.S.C.A. § 5103(b) (1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to particularly include those from the VA Boston Healthcare System dated since October 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate, authorization to obtain any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159  (2015).  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Undertake appropriate action , to include contact with the JSRRC (and other appropriate source(s)), to attempt to independently verify the occurrence of the Veteran's alleged stressful experience relating to the alleged stabbing of the ship captain aboard the U.S.S. Badger while operating in the Indian Ocean from January through March 1981 in 60-day increments.  See the U.S.S. Badger (FF-1071) Command History report which reflects that the U.S.S. Badger operated in the Indian Ocean from January to mid-March 1981 and that the commanding officers during this period were Commander R.W. Hechtman and Captain J.H. Ansley.


Any additional action necessary for independent verification of this stressor, to include follow-up action requested by any contacted entity, should be accomplished.  If the search for corroborating records leads to negative results notify the Veteran and afford him the opportunity to respond.  Also, follow up on any additional action suggested by the JSRRC or other contacted entity.

5.  If the occurrence of the reported in-service stressor is verified, and after all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the November 2015 VA examiner an addendum opinion regarding the stressor(s) underlying the Veteran's PTSD diagnosis.

If the individual who conducted the November 2015 VA examination is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from a psychiatrist or psychologist based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by a psychiatrist or psychologist,  if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

Based on a review of all pertinent lay and medical evidence, the mental health professional should identify and fully describe the stressor(s) underlying the Veteran's diagnosed PTSD and should comment upon the link between the current symptomatology and the established stressor(s).

In addressing the above, the mental health professional should consider and discuss all relevant medical evidence contained in the claims file, and should specifically consider and discuss the reports regarding childhood abuse and alcohol use and in-service treatment for depressive symptoms and alcohol abuse.

Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that reflects consideration of all additional relevant evidence received since the February 2013 SSOC (including the VA treatment records dated since January 17, 2013, the April 2015 VA examination report and opinion, the November 2015 VA examination report, and any other relevant evidence) and includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


